TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00818-CV


In re Michael McGoldrick




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Michael McGoldrick seeks to compel the trial court to rule on his motion to
obtain trial transcripts. McGoldrick has not provided us with a record to establish that he ever
presented such a motion to the trial court.  See Tex. R. App. P. 52.7 (requiring relator to file certified
or sworn copy of every document material to claim for relief).  A trial court has a ministerial duty
to consider and rule on motions properly filed and pending before it within a reasonable time.  See
In re Layton, 257 S.W.3d 794, 795 (Tex. App.--Amarillo 2008, no pet.).  However, in order to obtain
mandamus relief compelling the trial court to act on a motion, a relator must show that a motion
was actually brought to the trial court's attention or presented for a ruling.  See id.; Barnes v. State,
832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, no pet.).  The relator has the burden
of providing a record establishing his right to mandamus relief.  In re Mendoza, 131 S.W.3d 167,
168 (Tex. App.--San Antonio 2004, orig. proceeding).  Because McGoldrick has not provided a
record supporting his claim to mandamus relief, the petition for writ of mandamus is denied without
prejudice.  See Tex. R. App. P. 52.8(a).




						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Henson and Goodwin
Filed:   January 26. 2012